DETAILED ACTION
Claims 1-17 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The objection to claims 1, 9 and 14-15 because of informalities:  
The rejection of claims 1-17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in light of Applicant’s deposit statement in the response filed 20 January 2022, and the submission of the Budapest Treaty acceptance and viability receipts.
The rejection of claim 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention is withdrawn in light of Applicant’s amendment to the claim.
The rejection of claim 16 under 35 U.S.C. 112(d) or 35 U.S.C. 112(pre-AIA ), fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in light of Applicant’s amendment to the claim. 
The rejection of claims 1-17 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Juarez (2018, US 10,098,297) taken with the evidence of Juarez (2015a, US 9,066,477), Juarez (2015b, US 9,066,478), Juarez (2015c, US 9,066,482), Bernier (2017, US 9,848,548), Chang (2018/0139920) and Chang (2019/0343063) is withdrawn in light of ¶4 of the Barham Brown Declaration.

Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

In the response to the Request for Information under 37 CFR § 1.105, filed 20 January 2022, Applicant indicated that WL0005 is the parent of triploid watermelon variety “Red Amber”, claimed in Application 16/998,768 (pg 3).
The following claim interpretation applies to all the following rejections: 
Instant claim 3, drawn to a plant part from the plant of claim 2, and claim 4, which limits the plant part to parts that include seed and cells, read on F1 progeny of WL0005, including “Red Amber”.  Red Amber seeds, which include cells, are produced on fruit from WL0005.
Instant claim 6, drawn to a plant all the physiological and morphological characteristics of a WL0005 plant encompasses WL0005, as WL00005 has all of its own physiological and morphological characteristics.  Plant parts, including seeds and cells, as claimed in claims 7-8, thus also read on F1 progeny of WL0005, including “Red Amber”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 3-4, 7-8, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enza Zaden (October 2017, “Red Amber (E26C.00036)”, http://webkiosk.enzazaden.com/leaflet- watermelon-red-Amber-2018/59618782).
.  
Claims 3-4, 7-8, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ernest et al (2018, Seedless Watermelon Trials 2017, University of Delaware Cooperative Extension, https://sites.udel.edu/weeklycropupdate/?p=1 1482).
Ernest et al discloses Red Amber watermelon plants and fruit (pg 1, 5; pg 2, (1-2, last photograph on pg 3).  As the plants were transplanted, the transplants must have been grown from seed.  The plant would include its plant parts, including leaves, ovules, pollen, fruit, and cells.
Claims 3-4, 7-8, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guan (2018, Top Performing Watermelon Varieties in the 2017 Indiana Watermelon Variety Trial, Purdue University, https://vegcropshotline.org/article/top-performing-watermelon-varieties-in- the-2017-indiana-watermelon-variety-trial/).
Guan discloses Red Amber fruit (pg 1, ¶2).  The fruit must have been grown on plants started from seed.  The plants would include its plant parts, including leaves, ovules, pollen, fruit, and cells.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 7-8, 11-13, and 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Enza Zaden (October 2017, "Red Amber (E26C.00036)", http://webkiosk.enzazaden.com/leaflet-watermelon-red-Amber-2018/59618782) in view of deGroot (2016, US 9,408,354).
The claims are drawn to plant parts from WL0005 and protoplasts, and a tissue culture produced from those plant parts.
The teachings of Enza Zaden are discussed above. Enza Zaden do not teach a tissue culture or protoplasts made from Red Amber seed.
deGroot teach tissue culture and protoplasts of a triploid watermelon plant, where these are made from plant parts including a root, as cotyledon, a leaf, a stem, a fruit and a flower (claims 5-6).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Red Amber taught by Enza Zaden to produce tissue cultures and protoplasts of the plant grown from the Red Amber seed using methods described in deGroot.  One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have wanted to transform traits like disease resistance into Red Amber.  In the process of doing so, one of ordinary skill in the art would have tissue cultures and protoplasts from Red Amber as a starting material.  Tissue cultures and protoplasts produced from plant parts of the plant grown from the Red Amber seed would be identical to tissue cultures and protoplasts produced from Red Amber seed itself.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 3-4, 7-8, 11-13 and 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10-12 and 14 of copending Application No. 16/998,768. Although the claims at issue are not identical, they are not patentably distinct from each other.
Red Amber watermelon plant and plant parts, as claimed in the copending application, is a species of the instantly claimed genus of triploid watermelon plants and plant parts with WL00005 as its tetraploid parent.  The genus of seed produced on WL00005 watermelon plants encompasses seed that produces Red Amber, and cells from those seed encompass cells that are genetically identical to Red Amber;  thus, the protoplasts and tissue cultures claimed in the copending application are species of the instantly claimed genus of protoplasts and tissue 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 5-6, 9-10 and 14-15 are allowed.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:00 am - 5:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662